IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON                FILED
                          AUGUST SESSION, 1997          December 1, 1997

                                                       Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk

THOMAS E. CANTY,                  )   C.C.A. NO. 02C01-9703-CR-00111
                                  )
            Appe llant,           )
                                  )   SHELBY COUNTY
                                  )
V.                                )
                                  )   HON. JOSEPH B. DAILEY, JUDGE
STATE OF TENNESSEE,               )
                                  )
            Appellee.             )   (POST-C ONVIC TION)




FOR THE APPELLANT:                FOR THE APPELLEE:

ROBERT C. IRBY                    JOHN KNOX WALKUP
4345 M allory Aven ue Eas t       Attorney General & Reporter
Memphis, TN 38111
                                  KENNETH W. RUCKER
                                  Assistant Attorney General
                                  2nd Floor, Cordell Hull Building
                                  425 Fifth Avenue North
                                  Nashville, TN 37243

                                  JOHN W. PIEROTTI
                                  District Attorney General

                                  TER REL L L. HAR RIS
                                  Assistant District Attorney General
                                  201 Poplar Avenue, Ste. 301
                                  Memphis, TN 38103



OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION

       The Petitioner, Tho mas E. Ca nty, app eals a s of righ t from th e trial co urt’s

denial of his Petition for Post-Conviction Relief. In his sole issue on appeal, the

Petitioner argues that the trial co urt erred in denying the petition . We affirm the

judgm ent of the tria l court.



       On September 22, 1993, Petitioner pled guilty to seven (7) counts of

aggravated robbery, one (1) count of aggravated kidnapping, and one (1) count

of attempted especially aggravated robbery in the Criminal Court of Shelby

County. Thes e were entere d purs uant to a neg otiated plea a greem ent wh erein

he received an eight (8) year sentence for each conviction, all to run conc urren tly

with each other, exc ept for the espe cially aggravated rob bery conviction which

was ordered to be served consecutively. He received an e ffective sentence of

sixteen (16) years. Approximately two (2) years later, Petitioner filed his petition

for post-co nviction relief.



       The only testimony at the evidentiary hearing was from the Petitioner and

his trial counsel. The trial cou rt entered an ord er denying the petition for post-

conviction relief after the evidentiary hearing.          At the evidentiary hearing,

Petitioner testified that his trial cou nsel fa iled to obta in disco very, faile d to file

motions, failed to properly investigate the case, failed to adequately confer with

him, and failed to properly advise him as to the nature of the guilty pleas that he

ultima tely entered. The trial court specifically found in its order that near the end

of Petitioner’s testimony, Petitioner conceded that the on ly matte rs that a ctually



                                            -2-
concerned him were that he was innoc ent of th e kidn appin g cha rge an d sho uld

not have be en allowe d to plead guilty to that offense, and that he did not fully

unders tand the nature o f consec utive sente ncing.



         Trial coun sel’s testimony contradicted the Petitioner’s testimony in virtually

every aspect.      The trial court specifically found from the entire record, the

transcripts of the guilty plea hearing, and all other relevant exhibits and

information, that trial counsel did an outstanding job in representing the

Petitioner. The trial court also found that Petitioner was fully aware that he would

receive consecutive sentencing for an effective sentence of sixteen (16) years,

and that the only way to receive the offer of sixteen (16) ye ars wo uld be for him

to plead guilty to the kidnapping charge. The trial court also found that at the

time Petitioner entered his guilty pleas that he had been fully inform ed of h is

rights, the natur e of his pleas, and the consequ ences there of.            The cou rt

spec ifically made a finding of fact that trial counsel had provided excellent

represe ntation fully w ithin the sco pe of Baxter v. Rose, 523 S.W.2d 930 (Tenn.

1975).



         The findings of fact m ade by a trial judge in p ost-conviction hea rings are

conclusive on appeal unless the appellate court finds that the evidence

preponderates against th e judgm ent. Butler v. Sta te, 789 S.W.2d 898, 899

(Tenn. 1990).      This Court is satisfied that Petitioner was fully aware of the

consecu tive sentencing, and that in order to receive the sixteen (16) year offer

extended by the State that he would plead guilty to all of the charges pending

against him, including the kidnapping charge. The record clearly shows that

Petitioner entered these guilty pleas after having been fully informed of his rights,

                                           -3-
the nature of his pleas, and the consequences thereof. The record also cle arly

show s that P etitione r did rec eive the effective assista nce o f coun sel.



       According ly, we affirm the trial court’s order denying post-con viction relief.




                                   ____________________________________
                                   THOMAS T. W OODALL, Judge



CONCUR:


___________________________________
DAVID G. HAYES, Judge


___________________________________
JERRY L. SMITH, Judge




                                           -4-